       2:21-cv-00399-DCN          Date Filed 02/08/21       Entry Number 1        Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH CAROLINA

 Idella Wilson and Frank Wilson,                 ) C/A No.     2:21-cv-00399-DCN
                                                 ) State Court C/A No. 2020-CP-18-01947
                                     Plaintiffs, )
                                                 )             NOTICE OF REMOVAL
                     Versus                      )
                                                 )
 Dollar General Corporation,                     )
                                                 )
                                    Defendant. )

TO:    CATHERINE F. JUHAS AND IVEY B. FRANKLIN, ATTORNEYS FOR THE
       PLAINTIFFS:
       PLEASE TAKE NOTICE that the Defendant, Dollar General Corporation (hereinafter

“Defendant”), has filed in the Office of the Clerk of the United States District Court for the District

of South Carolina, for the above-captioned Division, a Notice for Removal of the above-entitled

action from the State Court of South Carolina in the Circuit Court for the County of Dorchester,

South Carolina, to the District Court of the United States for the District of South Carolina, for the

above-captioned Division.

       1.      The above-entitled action was instituted by the Plaintiff against the Defendant by

the service of a Summons and Complaint, on or about January 7, 2021, and this action is now

pending in the State Court of South Carolina in the Circuit Court for the County of Dorchester.

       2.      At the time of the commencement of the action, the Plaintiffs were and still are

citizens of the State of South Carolina.

       3.      The Defendant, Dollar General Corporation, upon information and belief, is now

and at all times intervening, organized and existing under the laws of the State of Tennessee and

having their principal place of business in Tennessee.
       2:21-cv-00399-DCN         Date Filed 02/08/21       Entry Number 1        Page 2 of 3




       4.      The United States District Court for the District of South Carolina has original

jurisdiction over Plaintiffs’ Complaint pursuant to 28 U.S.C. § 1332. All parties to this action are

diverse as citizens of different states as a corporation is considered a citizen of any state in which

it has been incorporated or any state where its has its principle place of business. Furthermore,

Plaintiffs’ Complaint demands judgment against the Defendant for actual damages and punitive

damages. Although no specific monetary value is included in the Complaint, the Defendant

suspects, upon information and belief, the damages alleged would exceed the sum or value of

$75,000.00, exclusive of interest and costs; therefore, this action is one which may be removed to

this Court by Defendant pursuant 28 U.S.C. § 1441.

       5.      A copy of this Notice for Removal is being served on all adverse parties and filed

with the Clerk of Court, Dorchester County Courthouse, where this case was originally filed.

       6.      The Defendant, Dollar General Corporation, files herewith a copy of all process,

pleadings, and orders served upon it in this action as a part of this Notice, being the Summons and

Complaint and Affidavit of Service.

       WHEREFORE, the Defendant, Dollar General Corporation, respectfully requests that this

Court will consider this Notice for Removal as provided by law governing the removal of cases to

this Court; that this Court will make the proper orders to effect the removal of this cause of action

from the Court of Common Pleas, Dorchester County, to this Court; and that this Court will make

such orders as may be appropriate to effect the preparation and filing of a true record of all

proceedings that may have been had in the circuit court.




                                                  2
      2:21-cv-00399-DCN         Date Filed 02/08/21      Entry Number 1       Page 3 of 3




                                             HOOD LAW FIRM, LLC
                                             172 Meeting Street
                                             Post Office Box 1508
                                             Charleston, SC 29402
                                             Phone: (843) 577-4435
                                             Facsimile: (843) 722-1630
                                             Email: Info@hoodlaw.com



                                             /s/ Elloree A. Ganes
                                             Elloree A. Ganes (9022)
                                             elloree.ganes@hoodlaw.com
                                             Evan M. Sobocinski (13175)
                                             evan.sobocinski@hoodlaw.com
                                             Attorneys for the Defendant
                                             Dollar General Corporation
February 8, 2021
Charleston, South Carolina

                                        VERIFICATION
       The undersigned attorney affirms and states:

       That she is one of the attorneys for the Defendant herein and is authorized to sign this

Notice of Removal for the Defendant. That she has prepared and read the foregoing Notice of

Removal and the matters and things therein are true as she verily believes.

                                             /s/ Elloree A. Ganes
                                             Elloree A. Ganes




                                                3
